Citation Nr: 0725066	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-30 931	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1971 to December 
1984.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.  The veteran appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed August 1992 rating decision most recently 
denied service connection for a left knee disorder.

3.  The evidence received since the August 1992 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a left knee disorder.

4.  A left knee disability did not manifest in service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the veteran's military 
service.

CONCLUSIONS OF LAW

1.  The August 1992 rating decision, which denied entitlement 
to service connection for left knee disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the August 1992 
rating decision is new and material, and the claim for 
service connection for a left knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3. A left knee disorder was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. §§ 5103(a); C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a left knee disorder, the RO had a duty to 
notify the veteran what information or evidence was needed in 
order to reopen his claim.  The law specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A § 
5103A(f).  In the decision below, the Board has reopened the 
veteran's claim for service connection for a left knee 
disorder, and therefore, regardless of whether the notice 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the merits of the veteran's claim for service 
connection, the Board finds that the notice requirements have 
been satisfied.  In this case, the RO did provide the 
appellant with notice in October 2004, and July 2006, prior 
and subsequent to the initial decision on the claim in 
February 2005.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  In the October 2004 notice 
letter, the RO notified the veteran about the information and 
evidence that is necessary to substantiate his claim for 
service connection.  Specifically the October 2004 letter 
stated that the evidence must show three things. The evidence 
must show that the veteran has a current disability; that the 
veteran had an injury in service, or a disease that began in 
or was made worse during service, or there was an even in 
service that cause an injury or disease, and; that there is a 
relationship between the veteran's current disability and the 
injury that occurred in service.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the October 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records. The October 2004 letter also notified the veteran 
that VA would provide a medical examination or obtain a 
medical opinion, if necessary, on his behalf.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  The October 2004 
letter notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  In addition, the 
letter stated it was the veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
October 2004 letter informed him that additional information 
or evidence was needed to support his claim.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  See Pelegrini II, at 
120-121.  Accordingly, the Board concludes that any failure 
to provide VCAA compliant notice was harmless.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the July 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The July 2006 letter 
also explained how disability ratings and effective dates 
were determined.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four notice requirements has been fully satisfied 
in this case, any error in not providing a single notice to 
the appellant covering all the requirements is harmless 
error.

Finally, the duty to assist the veteran also has been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and a SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
The veteran was also afforded a VA examination in March 2006.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
arthritis, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board observes that the veteran's claim for service 
connection for a left knee disorder was previously considered 
and denied by the RO in rating decisions dated in June 1992 
and August 1992.  The veteran was notified of those decision 
and of his appellate rights.  The veteran did not file a 
notice of disagreement.  In general, rating decisions that 
are not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In September 2004, the veteran essentially requested that his 
claim for service connection for a left knee disorder be 
reopened.  The February 2005 rating decision now on appeal 
denied reopening the veteran's claim on the basis that new 
and material evidence had not been submitted.  However, the 
April 2006 SSOC appears to have implicitly reopened the 
veteran's claim for service connection for a left knee 
disorder and adjudicated the claim on a de novo basis.  As 
will be explained below, the Board believes that the RO's 
adjudication regarding reopening the veteran's claim for 
service connection for a left knee disorder is ultimately 
correct.  However, regardless of what the RO has done in 
cases such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find." Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§5108, 7104(b) 
(West 1991).  Although this claim does not involve a prior 
final denial by the Board but rather by the RO, the Court has 
held that the same statutory reopening requirements apply to 
prior final RO decisions.  Suttmann v. Brown, 5 Vet. App. 
127, 135 (1993).  Therefore, the Board is required by statute 
to review whether new and material evidence has been 
submitted to reopen the claim.  Thus, the Board has 
recharacterized the issue on appeal as whether the appellant 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for a left 
knee disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 2 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As previously noted, the June 1992 rating decision denied the 
veteran's claim for service connection for a left knee 
injury.  In that decision, the RO observed that the veteran's 
service medical records showed a slight laceration to the 
left knee in December 1973; however, no complications or 
further treatment was shown while in service.  The RO 
acknowledged that the veteran suffered a left knee disorder 
in July 1991, but denied the claim due to a lack of evidence 
linking the injury to his military service.  Thereafter, the 
August 1992 rating decision further denied the veteran's 
claim based on the medical evidence received subsequent to 
the June 1992 decision.  The RO continued the denial of the 
claim based on the fact that the medical evidence submitted 
did not show incurrence or aggravation of a chronic knee 
condition during active service.

The evidence associated with the claims file subsequent to 
the August 1992 rating decision includes VA medical records, 
a March 2006 VA examination report, as well as the veteran's 
own assertions.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the 
August 1992 rating decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
a left knee disorder.  This evidence is new in that it was 
not previously of record.  The Board also finds the VA 
medical records dated in March 2005 and the March 2006 VA 
examination to be material in that they relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  In this regard, the reports contain medical opinions 
addressing the etiology of the veteran's current left knee 
disorder.  Therefore, the Board finds that new and material 
evidence has been presented to reopen the veteran's 
previously denied claim for service connection for a left 
knee disorder.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of the claim in 
this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so. See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left knee 
disorder.  The Board does observe that in December 1973, the 
veteran was treated for a laceration to his left knee that 
had become slightly infected.  However, the remainder of the 
veteran's service medical records are negative for any 
complaints, treatment, and diagnosis of a left knee order.  
In fact, the veteran's November 1984 discharge examination 
indicates no abnormal findings with regard to the veteran's 
left knee.  Moreover, the medical evidence of record does not 
show that he sought treatment for a left knee disorder 
immediately following his period of service or within one 
year thereafter.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a left 
knee disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints a left 
knee disorder is itself evidence which tends to show that a 
left knee disorder did not have its onset in service or for 
many decades thereafter.  Therefore, the Board finds that the 
veteran's left knee disorder did not manifest itself in 
service or within one year thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness). 

In addition to the lack of evidence establishing that a left 
knee disorder manifested during service or within close 
proximity thereto, the more probative medical evidence does 
not link any current diagnosis of a left knee disorder to the 
veteran's military service.  The March 2006 VA examiner 
reviewed the veteran's claims file and opined that the 
veteran's left knee disorder was not caused by or the result 
of the left knee laceration the veteran was treated for while 
on active duty in 1973.  He also commented that there is 
little question that the veteran's laceration of the left 
knee while in the military did not cause any lasting effects. 
He stated that the injury to the left knee, which caused the 
anterior cruciate ligament tear, occurred in 1991 and it was 
at this time that the veteran's knee condition began as well.  
The Board does acknowledge the medical record dated in March 
2005 indicating that the veteran's left knee problem owes 
itself to the injury that occurred while in service. However, 
the law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another. Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions. Flash v. Brown, 8 Vet. App. 332 (1995).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions). 
 In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the March 2006 
VA medical examiner who had the benefit and review of all 
pertinent medical records and who provides a rationale 
supported by the record. Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a left knee disorder.
After weighing the medical evidence, the Board finds the 
March 2006 VA examiner's opinion to be more probative than 
the March 2005 medical examiner's report.  Although the March 
2005 medical examiner reviewed the veteran's most recent 
treatment records, there was no indication that he had 
considered the veteran's service medical records or records 
of medical treatment for the left knee in 1991 prior to 
rendering his opinion. Furthermore, the examiner did not 
review the claims file, nor did he account for the many years 
that had passed between service and the veteran's first 
complaints of a knee injury. In contrast, the March 2006 VA 
examiner offered his opinion based on a review of all of the 
evidence, including the service medical records, records of 
medical treatment for the left knee in 1991, and the March 
2005 examination report.  After reviewing all the medical 
evidence of record, the VA examiner offered a rationale for 
the opinion reached that is clearly supported by the evidence 
of record. 

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a left knee disorder is not warranted.  
Although the veteran contends that he currently has such a 
disorder that is related to his military service, the veteran 
is not a medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


